Order, Supreme Court, Bronx County (Alan J. Saks, J.), entered January 12, 2009, which denied plaintiffs decedent’s motion for partial summary judgment with leave to renew upon completion of discovery, unanimously affirmed, without costs.
*545The decedent alleged that he fell and struck his head when the ladder on which he was standing while painting the front of defendants’ store “shook, slipped and collapsed.” He asserted that the ladder lacked rubber feet and that he was not supplied with any safety device which might have prevented his fall.
The affidavit of the principal of defendant Lucky Star, denying any involvement in supplying the ladder from which the decedent fell, as well as notations in medical records pointed to by defendants suggesting that the fall from the ladder may have been precipitated by the worker’s lightheadedness, raise material issues of fact warranting denial of summary judgment (see Riccio v NHT Owners, LLC, 51 AD3d 897 [2008]; Trippi v Main-Huron, LLC, 28 AD3d 1069 [2006]).
Moreover, in light of the incomplete state of discovery, including the fact that no party had yet been deposed, the summary judgment motion was premature (see Groves v Land’s End Hous. Co., 80 NY2d 978 [1992]; Harvey v Nealis, 61 AD3d 935 [2009]; McGlynn v Palace Co., 262 AD2d 116, 117 [1999]). Concur—Tom, J.P., Andrias, Friedman, Nardelli and Catterson, JJ.